         Case 5:10-cv-01025-OLG Document 697 Filed 10/30/20 Page 1 of 5




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE WESTERN DISTRICT OF TEXAS
                               SAN ANTONIO DIVISION

 ERIC STEWARD, et al.,                             §
           Plaintiffs,                             §
                                                   §
 v.                                                §
                                                   §
 CECILE YOUNG, in her official capacity as         §
 the Executive Commissioner of Texas’ Health       §
 and Human Services Commission, et al.,            §
               Defendants.                         §
                                                   §            Case No. 5:10-CV-1025-OG
                                                   §
 THE UNITED STATES OF AMERICA,                     §
           Plaintiff-Intervenor,                   §
                                                   §
 v.                                                §
                                                   §
 THE STATE OF TEXAS,                               §
            Defendant.                             §



      PLAINTIFFS’ AND THE UNITED STATES’ NOTICE OF OBJECTIONS TO
                 DEFENDANTS’ DEPOSITION DESIGNATIONS

         In accordance with the Court’s September 30, 2020 order, ECF 696, Plaintiffs and the

 United States (together, Plaintiffs) file with the Court their objections to Defendants’

 deposition designations, ECF 625-2. Plaintiffs’ objections are attached hereto as Exhibit A.

 Plaintiffs request that the Court disregard the testimony to which Plaintiffs object because it is

 inadmissible hearsay, violates the Court’s orders establishing a fact cut-off date, or both.

       Defendants have failed to distinguish their affirmative designations from counter-

designations. Instead, they maintain that their affirmative designations are the same as their

counter-designations. See ECF 625; see also ECF 696.
         Case 5:10-cv-01025-OLG Document 697 Filed 10/30/20 Page 2 of 5




       As the Court has noted, Rule 32(a)(6) of the Federal Rules of Civil Procedure requires the

counter-designating party to identify the deposition designation to which a particular counter-

designation relates: “If a party offers in evidence only part of a deposition, an adverse party may

require the offeror to introduce other parts that in fairness should be considered with the part

introduced, and any party may itself introduce other parts.” Plaintiffs have not objected to any of

Defendants’ designations that meet the requirements of the Rule.

       However, other testimony does not meet the requirements of Rule 32(a)(6) and is not an

appropriate counter-designation. Therefore, to be admissible, those designations must meet the

conditions in Federal Rule of Civil Procedure 32. Rule 32 requires that any affirmative

designation must satisfy the general requirements of Rule 32(a)(1), as well as be admissible

under one of the subparts in Rule 32(a)(2)-(4). Those subparts allow for the use of a deposition

at trial for impeachment or from an adverse party/agent/designee or unavailable witness.

However, all but six 1 of the witnesses identified in Defendants’ notice are Defendants’ own

employees and agents. Although Plaintiffs may designate deposition testimony from such

witnesses pursuant to Fed. R. Civ. Proc. 32(a)(3), as the testimony of an adverse party or its

agent or designee, Defendants may not.

       Here, the deposition testimony Plaintiffs designated is all from State employees. Further,

the documents referred to in these depositions were Health and Human Services Commission




1
  As to these six non-State-employee witnesses, Plaintiffs have stipulated to the admissibility of
the trial depositions of Diane Hernandez, Kelli Green, Staci Scott, Latonia Jennings, and
Jacob Adkins. See ECF 624 at 2 n.2; ECF 696 at 1 n.1. As trial depositions, this testimony
should be admitted in its entirety and should not have been included with Defendants’ deposition
designations. Cf. ECF 625-2 at 23-24. But Plaintiffs have separately objected to Defendants’
designation of testimony from Susan Murphree, an employee of Disability Rights Texas, counsel
for Plaintiffs in this case. The Court has noted that it will consider the admissibility of Ms.
Murphree’s testimony separately. ECF 696 at 3.


                                                 2
           Case 5:10-cv-01025-OLG Document 697 Filed 10/30/20 Page 3 of 5




communications or documents. Consequently, neither the testimony nor the referenced

deposition exhibits are hearsay as it relates to Plaintiffs because they are all statements of an

opposing party. Fed. R. Evid. 801(d)(2).

       By contrast, Defendants’ affirmative designations from Texas’s own state employees do

not satisfy any of these Rule 32 subparts. Because these are not admissions of a party opponent,

were not used for impeachment by Defendants, and are not testimony from an unavailable

witness, these statements by State employees and agents are inadmissible hearsay. Defendants

have not demonstrated that this testimony falls into any other exception. Accordingly,

Defendants’ designations are not permissible affirmative designations and are inadmissible

hearsay.

       In addition, portions of Defendants’ designations appear to fall outside of the fact cut-off.

As this Court recently affirmed, its order on liability will be limited to the evidentiary fact cut-off

date of September 1, 2017. ECF 695. The Court established the fact cut-off in March 2017,

during discovery and well before trial. ECF 310. The Court issued numerous orders leading up

to trial reiterating the fact cut-off and acknowledging that any evidence outside of the fact cutoff

date would be outside the scope of discoverable and triable issues in the case and would be

inadmissible. ECF 364, 377, and 551. In making their final designations, Plaintiffs reviewed all

their designations served before trial and deleted any that appeared to be outside of the fact cut-

off. Because portions of Defendants’ newly designated testimony appear to fall outside of the

fact cut-off, Plaintiffs have objected to those designations on the grounds that they are

inadmissible under, and in violation of, the Court’s orders.

       For the foregoing reasons, Plaintiffs request that the Court disregard the testimony to

which Plaintiffs object in Exhibit A.




                                                  3
        Case 5:10-cv-01025-OLG Document 697 Filed 10/30/20 Page 4 of 5




Dated: October 30, 2020



Respectfully submitted,



 /s/ Garth A. Corbett               ERIC S. DRIEBAND
 GARTH A. CORBETT                   Assistant Attorney General
 State Bar No. 04812300             Civil Rights Division
 SEAN A. JACKSON
 State Bar No. 24057550             STEVEN H. ROSENBAUM
 DISABILITY RIGHTS TEXAS            Chief
 2222 W. Braker Lane                Special Litigation Section
 Austin, TX 78758
 (512) 454-4816 (Telephone)         BENJAMIN O. TAYLOE, JR.
 (512) 454-3999 (Facsimile)         Deputy Chief
                                    Special Litigation Section
 YVETTE OSTOLAZA
 yostolaza@sidley.com               /s/ Jessica Polansky
 State Bar No. 00784703             JESSICA POLANSKY (New York Bar No.
 ROBERT VELEVIS                     4436713) Admitted Pro Hac Vice
 rvelevis@sidley.com                ALEXANDRA L. SHANDELL (D.C. Bar No.
 State Bar No. 24047032             992252) Admitted Pro Hac Vice
 Sidley Austin LLP                  SARAH T. RUSSO (New York Bar No. 4931085)
 2021 McKinney Avenue Suite 2000    Admitted Pro Hac Vice
 Dallas, Texas 75201                HALEY C. VAN EREM (Florida Bar No. 106753)
 (214) 981-3300 (Telephone)         Admitted Pro Hac Vice
 (214) 981-3400 (Facsimile)         Trial Attorneys
                                    Special Litigation Section
 STEVEN J. SCHWARTZ                 Civil Rights Division
 Admitted Pro Hac Vice              U.S. Department of Justice
 Center for Public Representation   950 Pennsylvania Ave. NW, PHB
 22 Green Street                    Washington, DC 20530
 Northampton, MA 01060              (202) 353-1280 (Telephone)
 (413) 586-6024 (Telephone)         (202) 514-6903 (Facsimile)
 (413) 586-5711 (Facsimile)         Jessica.Polansky@usdoj.gov

 Counsel for Plaintiffs             Counsel for the United States




                                        4
         Case 5:10-cv-01025-OLG Document 697 Filed 10/30/20 Page 5 of 5




                                 CERTIFICATE OF SERVICE

       I hereby certify that on October 30th, a copy of the foregoing was filed electronically.
Notice of this filing will be sent by e-mail to all parties by operation of the Court’s electronic
filing system. Parties may access this filing through the Court’s CM/ECF System.


                                               /s/ Garth A. Corbett
                                                   Garth A. Corbett




                                                  5
